282 F.2d 564
YOSHIRO ROY YAMAURA, Appellant,v.UNITED STATES of America, Appellee.
No. 16844.
United States Court of Appeals Ninth Circuit.
September 12, 1960.

Yoshiro Roy Yamaura, in pro. per.
Charles P. Moriarty, U. S. Atty., James F. McAteer, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before HEALY, CHAMBERS and MERRILL, Circuit Judges.
PER CURIAM.


1
The order of the district court denying relief under 28 U.S.C. § 2255, is affirmed.


2
Previously, the same appellant presented the same question to the same district court and relief was denied. Under the circumstances of this case, there is no need to consider the question again. See Burns v. United States, 8 Cir., 229 F.2d 87.


3
However, appellant's contention that he has been given consecutive sentences on two counts and that the two counts constituted one offense has been answered adversely to him in Gore v. United States, 100 U.S.App.D.C. 315, 244 F.2d 763, affirmed 357 U.S. 386, 78 S.Ct. 1280, 2 L. Ed.2d 1405.